DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 6 is objected to because of the following informalities:  Claim 6, line 2, “the” should be --a--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga (U.S. Publication No. 2013/0240181, hereinafter Yasunaga) in view of Nilson (U.S. Patent No. 1,684,502, hereinafter Nilson)
	With respect to Claim 1, Yasunaga discloses [see fig 1 unless otherwise noted] an autosampler comprising: a)  a sample cooler [6] that is brought into thermal contact with a bottom surface of a sample rack [14] to cool a sample [inside 16] accommodated in the sample rack; b)  a condensed water receiver [8] provided below the sample rack, for receiving water condensed around the sample rack, having a quadrangular bottom surface [bottom of 8] and four side walls [four side walls of 8 that are encircled by 10, see annotated fig 1 at the bottom of the office action for left and right walls, and front/back walls are implied in order to prevent leakage] which surround and are extended from the quadrangular bottom surface towards where the sample rack is provided, with at least one hole [bottom 
	Yasunaga doesn’t show simultaneously 1) a quadrangular bottom surface and four side walls which surround and are extended from a quadrangular bottom surface towards where the sample rack is provided and 2) the four side walls and the quadrangular bottom surface forming a concave potion which slopes down towards the hole.
	The idea of using a sloping surfaces to channel the direction of flow via gravity is well understood in the art.  Yasunaga uses it in 8a.  
	Nilson shows [see figs 2 and 5] an example that shows 1) a quadrangular bottom surface [10’s bottom surface] and four side walls [4 vertical sidewalls of 10] which surround and are extended from a quadrangular bottom surface upwards 2) the four side walls and the quadrangular bottom surface forming a concave potion which slopes [slop best seen in fig 5] down towards the hole [11].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Yasunaga’s flat sidewalls of 8 with Nilson’s sloped shaped sidewalls to further encourage draining.
	Further citations will refer to Yasunaga unless otherwise noted.
	With respect to Claim 4, the combination of Yasunaga and Nilson disclose that the side wall slopes down toward the quadrangular bottom facing surface.  See Nilson fig 5.
	With respect to Claim 7, the combination of Yasunaga and Nilson discloses that the condensed water receiver further includes an inclined portion [see Nilson’s fig 4, top of sidewall has an additional inclined portion at the top of the sidewall, see just below where 17 meets 40] positioned outside the 
	With respect to Claim 8, the combination of Yasunaga and Nilson discloses a liquid chromatograph [para 2] comprising the autosampler according to claim 1.
	With respect to Claim 11, the combination of Yasunaga and Nilson discloses a liquid chromatograph [para 2] comprising the autosampler according to claim 4.
	With respect to Claim 13, the combination of Yasunaga and Nilson discloses a liquid chromatograph [para 2] comprising the autosampler according to claim 7.
	With respect to Claim 16, the combination of Yasunaga and Nilson disclose that a size of the quadrangular bottom facing surface is the same as or larger than a bottom surface of the sample rack.  The bottom surface of 8 is larger than the sample rack 14.
	
Claim 2, 3, 6, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga and Nilson in further view of Ishii et al. (U.S. Publication No. 2012/0219473, hereinafter Ishii).
	With respect to Claim 2, the combination of Yasunaga and Nilson do not disclose that the condensed water receiver has an opening and a metal block is inserted into the opening.
	Ishii, see fig 9, shows condensed water receiver [51a] having holes with screws in them, unlabeled but see the two rows of holes in 51a.  The examiner takes official notice as to the existence of metal screws.  A screw in a hole reads on a metal block inserted into the opening as they are both protrusion-into hole alignment and attachment means.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Yasunaga and Nilson such that that the condensed water 
	With respect to Claim 3, the combination of Yasunaga, Nilson and Ishii disclose that the condensed water receiver [8] is placed below the cover member [14a] and receives water condensed on the cover member.
	With respect to Claim 6, the combination of Yasunaga and Nilson discloses that cover member [14a] is mounted, a bottom end of a side surface of the cover member is in contact with a top surface of the concave portion of the condensed water receiver; and condensation intensively occurs on and around the cover member that is cooled to a low temperature, and condensed water flows down along the side surface of the cover member to eventually flow into the concave portion [8a] of the condensed water receiver which is positioned in contact with the bottom end of the side surface of the cover member.
	The combination of Yasunaga and Nilson do not disclose that the cover member is mounted so as to cover top and side surfaces of a metal block.
	Ishii, see fig 9, shows condensed water receiver [51a] having holes with screws in them, unlabled but see the two rows of holes in 51a.    A screw in a hole reads on a metal block inserted into the opening as they are both protrusion-into hole alignment and attachment means.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Yasunaga and Nilson such that that the condensed water receiver has an opening and a metal block is inserted into the opening, namely in the form of metal screws connecting water receiver 8 to sampler cooler 6 in order to ensure a tight fit for more thermal transfer.  Note that these screws would be covered by cover member 14a.

	With respect to Claim 10, the combination of Yasunaga, Nilson and Ishii disclose a liquid chromatograph [para 2] comprising the autosampler according to claim 3.
	With respect to Claim 12, the combination of Yasunaga, Nilson and Ishii disclose a liquid chromatograph [para 2] comprising the autosampler according to claim 6.
	 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any teaching from the prior rejection of record for any teaching or matter specifically challenged in the argument.
	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Allowable Subject Matter
Claims 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an autosampler, the autosampler comprising, among other essential elements/features/steps, a cover member that is provided separately from the sample rack and the condensed water receiver and is disposed between the sample rack and the sample cooler to cover the sample cooler from above, and is disposed between the condensed water receiver and the sample rack, the cover member being thermally conductive at least in its top surface; wherein the condensed water receiver is placed below a lowermost surface of the cover member and receives water condensed on the cover member, in combination with the rest of the limitations of the above claim(s).
	Claim 15 is allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Craft et al. (U.S. Patent No. 5,158,184) shows another example of a sloped surface to encourage draining, see column 3, lines 17-21)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                    
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855                                                                                                                                                                                                        

                                                                                                                                                                            
    PNG
    media_image1.png
    330
    1578
    media_image1.png
    Greyscale